DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection is being withdrawn.
The rejection of record has been modified to address the limitation “not starting a discontinuous reception on duration timer” which Babel discloses when DRX is configured, if CSI masking (csi-Mask) is setup by upper layers, in current symbol n, if onDurationTimer would not be running as the first interpretation and under a second interpretation “drx-SlotOffset: the delay before starting the drx-onDurationTime” will not start[ing] a discontinuous reception on duration timer for the duration of the delay. If the not starting a discontinuous reception on duration timer is somehow different to any of the above interpretation the examiner invites the applicant to further define the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei 20200314948.

As to claim 1, Babaei a method comprising: determining whether a symbol occurs within a discontinuous reception on duration time period; in response to determining that the symbol occurs within the discontinuous reception on duration time period, determining whether to transmit a report [feedback] (see par. 0422-0427); not starting a discontinuous reception on duration timer [when CSI masking (csi-Mask) is setup, see par. 0428; and/or additional interpretation would be not starting the timer immediately such as drx-slotoffset, see par. 0411]; and may not transmit the report a discontinuous reception on duration timer is not running (see par. 0428-0429). Babaei description is given as a possibility; thereby, it also possible that it may transmit the report even though the determination or monitoring (see par. 0430), wherein the report is a channel state information report (see par. 0430). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing of the present invention that regardless of whether the MAC entity is monitoring PDCCH or not, the MAC entity may transmit a report such as HARQ feedback, aperiodic CSI on PUSCH, 

As to claim 2, Babaei the method of claim 1, further comprising not considering wake up signaling to determine whether the discontinuous reception on duration timer is started (see par. 0203-0204).

As to claim 3, Babaei the method of claim 1, wherein the discontinuous reception on duration time period comprises a duration of the discontinuous reception on duration timer (see par. 0428).

As to claim 5, Babaei the method of claim 1, wherein the report is a periodic channel state information report (see par. 0238, 0430).

As to claim 6, Babaei the method of claim 1, wherein the report is a semi-persistent channel state information report (see par. 0238, 0430).

As to claim 7, Babaei the method of claim 1, wherein the report is a sounding reference signal report (see par. 0238, 0430).

As to claim 8, Babaei the method of claim 1, wherein the report is a periodic sounding reference signal report (see par. 0238, 0430).



As to claim 10, Babaei the method of claim 1, wherein the report is transmitted on a physical uplink control channel (see par. 0515).

As to claim 11, Babaei the method of claim 1, wherein the report is transmitted on a physical uplink shared channel (see par. 0515).

As to claim 12, Babaei the method of claim 1, wherein the report is transmitted during a predetermined time period of the discontinuous reception on duration time period (see par. 0244, 0515).

As to claim 13, Babaei the method of claim 12, wherein the predetermined time period comprises a beginning number of milliseconds of the discontinuous reception on duration time period (see par. 0244, 0515).

Regarding claims, 14-16 and 18-20 are the corresponding apparatus claims of method claims 1-3 and 5-7. Therefore, claims 14-16 and 18-20 are rejected for the same reasons as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647